DETAILED ACTION
Claim Status
Claims 1-20 are pending in the application.
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 11146527 has been received and approved by the office on 08/16/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Wu (US 20160057235 Al) teaches a host device to determine the location information of a server based on the MAC address received from one of the positioning unit wherein each of the positioning unit is configured to communicate with the server unit and stores a plurality of position indices. 
Chen (US 20040083293 Al) teaches a method and apparatus for uniquely assigning a MAC address to a device encodes the MAC address with a physical location of the device by encoding a predetermined number of unique bits in the MAC address; assigning the predetermined number of unique bits to a value representing hardware device coordinates, such as rack number, midplane number, card number, and chip number to the device physical location. 
Soon (US 20160112830 Al) teaches the Location Server maintains a SELD that keeps a record of all WiFi Access Points MAC addresses, iBeacon ID information and NFC Tag ID information, mapped to: Actual Street Address, Building Name, Floor Number, etc. 
However, the prior art of record fail to explicitly teach “encoding a MAC address to map a physical location of a network device; assigning the encoded MAC address to a network adapter of a locator device, wherein the physical location of the network device comprises at least one of: a building; a floor in the building; a server room on the floor; or a server row in the server room.”, in the specific manner and combinations recited in independent claims 1, 7 and 14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455